Citation Nr: 0816970	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  01-05 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
foot injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for a skin rash of the 
right index finger.

4.  Entitlement to service connection for asbestosis due to 
asbestos exposure.

5.  Entitlement to service connection for diabetes mellitus 
to include as due to herbicide exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

9.  Entitlement to service connection for an eye disability 
as secondary to diabetes mellitus.

10.  Entitlement to service connection for emphysema.

11.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the right knee 
as secondary to service-connected degenerative joint disease 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972, 
from December 1990 to October 1991, and additional Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which essentially reopened and 
denied, in pertinent part, the veteran's previously denied 
claims of service connection for a bilateral foot injury and 
also denied the veteran's claim of service connection for a 
skin rash of the right index finger.  This decision was 
issued to the veteran and his service representative in 
September 2000.  The veteran disagreed with this decision 
later in September 2000.  He perfected a timely appeal in 
June 2001.

The Board observes that, in a May 1996 rating decision, the 
RO essentially reopened and denied, in pertinent part, the 
veteran's claim of service connection for bilateral feet 
injuries.  Although the veteran disagreed with this decision 
later in May 1996, he did not perfect a timely appeal; thus, 
the May 1996 rating decision became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claims 
for residuals of a right foot injury and for residuals of a 
left foot injury on a de novo basis, these issues are as 
stated on the title page.  

Regardless of the RO's reopening of the claims for service 
connection for residuals of a right foot injury and for 
residuals of a left foot injury, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This matter also is on appeal of a November 2002 rating 
decision which denied the veteran's claims of service 
connection for diabetes mellitus and for PTSD.  The veteran 
disagreed with this decision later in November 2002.  He 
perfected a timely appeal in August 2003.

In a September 2004 rating decision, the RO denied claims of 
service connection for peripheral neuropathy of the right 
lower extremity and of the left lower extremity, for an eye 
disability as secondary to diabetes mellitus, and for 
emphysema as due to exposure to smoke from oil fires and 
sandstorms (characterized as residuals of smoke from oil 
fires and sandstorms).  The veteran disagreed with this 
decision in October 2004.  He perfected a timely appeal in 
May 2006.

In a September 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent rating effective May 18, 2000.  
There is no subsequent correspondence from the veteran 
expressing disagreement with the rating or effective date 
assigned.  Accordingly an issue relating to degenerative 
joint disease of the left knee is no longer in appellate 
status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In a May 2007 rating decision, the RO granted, in pertinent 
part, the veteran's claim of service connection for 
degenerative joint disease of the right knee and assigned a 
10 percent rating effective May 18, 2000.  The veteran 
disagreed with this decision in July 2007.  An RO hearing was 
held on all of the veteran's claims in October 2007.  He 
perfected a timely appeal on his higher initial rating claim 
for degenerative joint disease of the right knee in December  
2007.

In May 2007, the veteran also filed a claim of service 
connection for sleep apnea.  To date, however, the RO has not 
adjudicated this claim.  Accordingly, a claim of service 
connection for sleep apnea is referred back to the RO for 
adjudication.

With respect to the veteran's claim of service connection for 
diabetes mellitus to include as due to herbicide exposure, 
peripheral neuropathy of the right and left lower 
extremities, and eye disability, the Board notes that the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), reversing a Board decision which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagreed with Haas and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), all claims at VA subject to the original Haas stay 
will remain stayed until mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until mandate issues at the Federal Circuit.  
Given the foregoing, the veteran's claims of service 
connection for diabetes mellitus to include as due to 
herbicide exposure, peripheral neuropathy of the lower 
extremities, and eye disability are stayed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a May 1996 rating decision, the RO denied, in 
pertinent part, the veteran's claim of service connection for 
residuals of bilateral feet injuries; although the veteran 
disagreed with this decision, no appeal was perfected.

3.  New and material evidence has not been received since May 
1996 in support of the veteran's claim of service connection 
for residuals of a right foot injury.

4.   New and material evidence has not been received since 
May 1996 in support of the veteran's claim of service 
connection for residuals of a left foot injury.

5.  The veteran's service personnel records show service in 
Southwest Asia during the Persian Gulf War.

6.  The veteran's claimed asbestosis is not related to active 
service.

7.  The veteran's skin rash of the right index finger is not 
related to active service.

8.  The veteran's claimed in-service stressor is not capable 
of corroboration.

9.  There is no diagnosis of PTSD based on a corroborated in-
service stressor.

10.  The veteran's claimed emphysema is not related to active 
service.

11.  The veteran's degenerative joint disease of the right 
knee is not manifested by flexion limited to less than 
45 degrees.
 

CONCLUSIONS OF LAW

1.  The May 1996 rating decision, which denied the veteran's 
claim of service connection for residuals of bilateral feet 
injuries, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  Evidence received since the May 1996 RO decision in 
support of the claim of service connection for residuals of a 
right foot injury is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Evidence received since the May 1996 RO decision in 
support of the claim of service connection for residuals of a 
left foot injury is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

4.  Asbestosis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A skin rash of the right index finger was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

6.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

7.  Emphysema was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  The criteria for an initial rating greater than 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 
(DC) 5010-5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in May and July 2003, June 2004, July 2005, 
and in November 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his disabilities to active service and/or showing 
that his service-connected right knee disability had worsened 
and noted other types of evidence the veteran could submit in 
support of his claims.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The July 2005 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claims of service connection, and noted the evidence 
needed to substantiate the underlying claims.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
submitted since the last final denial is not new and material 
for purposes of reopening the claims of service connection 
for residuals of a right foot injury and for residuals of a 
left foot injury.   The evidence also does not support 
granting service connection for any of the veteran's 
disabilities.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in November 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
informed VA in December 2006 that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
complete content-complying VCAA notice was not provided prior 
to the initial RO decision denying the benefits sought on 
appeal, all of the veteran's claims were readjudicated in a 
Supplemental Statement of the Case issued in October 2007 
after all VCAA notice had been provided.  Thus, there has 
been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The veteran's higher initial rating for degenerative joint 
disease of the right knee is a "downstream" element of the 
RO's grant of service connection for degenerative joint 
disease of the right knee in the currently appealed rating 
decision issued in May 2007.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
May and July 2003, June 2004, July 2005, and in November 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete this claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2007 rating decision was 
fully favorable to the veteran on the issue of service 
connection for degenerative joint disease of the right knee, 
and because the veteran's higher initial rating claim for 
degenerative joint disease of the right knee is being denied 
in this decision, the Board finds no prejudice to the veteran 
in proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the Veterans Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for degenerative joint disease of the 
right knee originates, however, from the grant of service 
connection for this disability.  Consequently, Vazquez-Flores 
is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA has attempted to corroborate 
the veteran's claimed in-service stressors.  The veteran has 
asserted that his in-service stressor occurred when he came 
under Iraqi SCUD missile attacks while on active service in 
Saudi Arabia during the Persian Gulf War.  In February 2007, 
the RO formally determined that the information required to 
corroborate the veteran's claimed in-service stressor was 
insufficient to send to the Joint Services Records Research 
Center (JSRRC) (formerly the Center for Unit Records 
Research) in order for JSRRC to attempt corroboration of the 
claimed in-service events.  Service connection for PTSD 
cannot be granted in the absence of a corroborated in-service 
stressor and an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has provided the veteran with examinations addressing the 
contended causal relationships between his skin rash of the 
right index finger, and his claimed asbestosis.  VA also has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected 
degenerative joint disease of the right knee.  The Board 
observes that, because there is no evidence of treatment or 
complaints of emphysema during or after active service, 
additional examinations are not required.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

In a May 1996 rating decision, the RO essentially reopened 
and denied the veteran's claim of service connection for 
bilateral foot injuries (characterized as feet injury).  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran disagreed with this 
decision later in May 1996; in response, the RO issued a 
Statement of the Case to the veteran and his service 
representative in July 1996.  Because the veteran did not 
perfect a timely appeal, the May 1996 rating decision became 
final.

The claims of entitlement to service connection for residuals 
of a right foot injury and for residuals of a left foot 
injury may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his previously 
denied service connection claim for bilateral feet injuries, 
on a VA Form 21-4138 that was received at the RO on May 18, 
2000.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a), however, is only applicable to claims 
filed on or after August 29, 2001.  Because the veteran filed 
this application to reopen his claims of service connection 
for residuals of a right foot injury and for residuals of a 
left foot injury, on May 18, 2000, the earlier version of 
38 C.F.R. § 3.156(a) is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen claims of 
service connection for residuals of a right foot injury and 
for residuals of a left foot injury, the evidence before VA 
at the time of the prior final rating decision in May 1996 
consisted of the veteran's service medical records, service 
personnel records, and VA treatment records.  In the 
narrative for this rating decision, the RO determined that 
there was no evidence in the veteran's service medical 
records of any injury to either of his feet.  The RO also 
determined that the recent diagnosis of left foot pain 
secondary to degenerative joint disease also was not related 
to active service.  Thus, the reopened claim of service 
connection for a feet injury was denied.

The newly submitted evidence includes additional VA treatment 
records and the veteran's lay statements.

The newly submitted VA treatment records show that, on VA 
examination in September 2001, the veteran complained of pain 
and swelling in his feet since active service in the Persian 
Gulf War.  The veteran reported that he walked about a mile 
every day before experiencing pain.  His feet became painful 
if standing or walking for prolonged periods.  Going up and 
down a ladder was "okay" for him.  He usually drove with 
his shoes off.  Physical examination showed no edema or calf 
tenderness in the extremities and normal skin in the feet.  
X-rays of the feet showed bilateral calcaneal spurs.  The 
impressions included arthralgias of the feet due to bilateral 
calcaneal spurs.  

On VA examination in July 2004, the veteran complained of 
bilateral feet problems.  He walked slowly with the help of a 
walking cane.  He recently developed an infection of the big 
toe and was being treated with oral antibiotics for this 
infection.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Physical 
examination of the veteran's feet showed no feeling or 
sensation in the feet, no redness, no swelling, and "not 
much pain."  The veteran had been using diabetic shoes on 
both feet, normal skin on the left foot with no skin 
breakdown, normal bilateral toenails, difficulty in standing 
and walking due to pain and discomfort of the right big toe, 
normal movements in both feet, no evidence of edema in either 
foot, no abnormal weight bearing, no vascular changes other 
than the right big toe infection.  X-rays of the feet showed 
small bilateral calcaneal spurs.  The VA examiner opined that 
the veteran's bilateral foot pain was more likely than not 
related to his diabetic neuropathy.  The impressions included 
a hammer toe deformity of the bilateral second, third, and 
fourth toes of the feet.  

With respect to the veteran's application to reopen claims of 
service connection for residuals of a right foot injury and 
for residuals of a left foot injury, the Board observes that 
the evidence that was of record in May 1996 showed post-
service treatment for bilateral foot problems (diagnosed as 
left foot pain secondary to degenerative joint disease).  The 
newly submitted evidence also shows continuing post-service 
treatment for bilateral foot problems (variously diagnosed as 
arthralgias of the feet due to bilateral calcaneal spurs and 
a hammer toe deformity of the bilateral second, third, and 
fourth toes of the feet).  The newly submitted evidence, 
however, does not contain objective medical evidence relating 
either the veteran's residuals of a right foot injury or his 
residuals of a left foot injury to active service.  The Board 
finds that the newly submitted evidence does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant of evidence 
previously submitted, and by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the claims of service connection for residuals of a right 
foot injury and for residuals of a left foot injury.  
Accordingly, although new, the evidence received since May 
1996 is not material to the issue of whether the veteran's 
bilateral foot disability is related to active service.  
Thus, the claims of service connection for residuals of a 
right foot injury and for residuals of a left foot injury are 
not reopened.

The veteran also contends that he incurred asbestosis as a 
result of in-service asbestos exposure, and that his skin 
rash of the right index finger, PTSD, and emphysema are 
related to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that, although there are no statutes or 
regulations specifically addressing asbestos exposure and 
service connection for asbestos-related diseases, VA issued a 
circular in 1988 on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988) ("DVB Circular").  The information and instructions 
contained in the DVB Circular subsequently were included in 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  VA has 
acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure, as well as with indirect 
exposure to a "bystander."  M21-1, Part VI, 7.21(b)(2), p. 
7-IV-3.  Also of significance is that the time length of 
exposure is not material, as individuals with relatively 
brief exposures of less than one month can develop asbestos-
related disorders.  Id.  The most common disease resulting 
from exposure to asbestos is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21- 1, Part VI, 7.21(a)(1).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at an enlistment physical examination in February 1970, 
the veteran denied any relevant medical history.  Clinical 
evaluation was normal.  A chest x-ray was normal.  The 
veteran was not treated for any of his claimed disabilities 
during his first period of active service.  At a separation 
physical examination in March 1972, clinical evaluation was 
normal.  A chest x-ray was negative.    

A review of the veteran's service medical records from his 
Reserve service shows that, at an enlistment physical 
examination in February 1976, the veteran denied any relevant 
medical history and clinical evaluation was normal.  On 
periodic physical examination in January 1979, the veteran's 
history and clinical evaluation were unchanged.  A chest x-
ray was negative.  The veteran's history and clinical 
evaluation were unchanged on subsequent physical examinations 
in March 1983 and in March 1988.

The veteran was not treated for any of his claimed 
disabilities during his second period of active service.  At 
his separation physical examination in August 1991, clinical 
evaluation was normal with the exception of several skin 
tags.  

The veteran's service personnel records show that he was 
awarded the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, the Southwest Asia Service Medal, and the 
Kuwait Liberation Medal.  He participated in the Defense Of 
Saudi Arabia and Liberation And Defense Of Kuwait campaigns.  
His military occupational specialty (MOS) was motor transport 
operator and infantryman.  He served in Saudi Arabia on 
temporary duty (TDY) for 7 months between January and August 
1991.

The post-service medical evidence shows that, on VA 
examination in September 2001, there was no edema or calf 
tenderness in the extremities, decreased sensation and touch 
sensation in the hands and feet, stocking-glove anesthesia, 
normal muscle tone, and normal peripheral pulses in his 
extremities.  The impressions included peripheral neuropathy 
due to diabetes mellitus.

In April 2004, the veteran reported that his PTSD had been 
caused by a fellow soldier shooting himself in the leg and 
wounding another soldier severely.  He also reported 
witnessing numerous SCUD missile attacks while on active 
service in the Persian Gulf War.

The veteran received regular VA outpatient treatment for his 
PTSD in 2004.  For example, in January 2004, the veteran 
complained of depressed mood, nervousness, insomnia, 
nightmares, and rage and difficulty controlling his anger.  
The veteran reported that, while in the Persian Gulf in 1991, 
there were missiles shot over his barracks and he was lost in 
the desert numerous times.  Mental status examination of the 
veteran showed no suicidal or homicidal ideation, full 
orientation, irrelevant but coherent thought progression, no 
psychomotor agitation or retardation, and loud but normal 
speech.  The diagnoses included moderate PTSD concurrent with 
depression, not otherwise specified.

In April 2004, it was noted that the veteran first began 
experiencing PTSD symptoms on returning from Operation Desert 
Storm in 1992.  Mental status examination of the veteran 
showed full orientation, normal speech, logical and goal-
directed thoughts, no hallucinations, no evidence of 
psychotic symptoms, and no suicidal or homicidal ideation.  
The veteran's Global Assessment of Functioning (GAF) score 
was 50, indicating serious symptoms.  The impressions 
included PTSD.

In a May 2004 letter, D.D.K., D.O. (Dr. D.K.), stated that 
the veteran complained of neuropathy.  The veteran's medical 
history included diabetic neuropathy.  Objective examination 
showed no clubbing, cyanosis, or edema of the extremities, 
extremely decreased feeling in both feet, 4/5 muscle strength 
in the lower extremities.  The assessment included diabetic 
neuropathy and PTSD.

In June 2004, mental status examination of the veteran showed 
normal speech, a linear thought process, no suicidal or 
homicidal ideation, and full orientation.  The diagnoses 
included PTSD.

On VA examination in July 2004, the veteran's complaints 
included a recurrent skin rash on the right index finger and 
that he had no feeling or sensation in his feet.  He reported 
that, while spraying diesel fuel on active service in the 
Persian Gulf War, some of it got on to his hand and he 
developed a skin rash on the right index finger.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  Physical examination showed a 
blister with the skin peeling off on the right index finger 
with red and mildly swollen skin, normal movement of the feet 
with no evidence of edema, and decreased vibration sense in 
the hands and feet at glove and stocking type of loss of 
distribution.  The VA examiner opined that the veteran's skin 
rash was not at least as likely related to active service.  
The impressions included a tinea infection with skin rash 
confined to the right index finger and distal symmetrical 
peripheral neuropathy.  

In a February 2005 statement, the veteran contended that he 
had been exposed to asbestos during his first period of 
active service.  He reported that his in-service duties as a 
fireman "consisted of working in a heater (furnace).  My job 
was to clean out the inside where it was smoke and soot, and 
I had to inhale a lot of it."  He contended that, when he 
had a cold during active service, he coughed up "a lot of 
black mucus because I would inhale so much smoke and soot."  
He also asserted that his in-service stressor had occurred 
while on active service in the Persian Gulf War when his unit 
was fired on every night for one week.  He asserted further 
that his in-service stressor had occurred when the truck he 
was driving had gotten lost near Kuwait and fearing that he 
would be killed when "a large helicopter" spotted his 
truck.

On VA outpatient treatment in March 2006, mental status 
examination of the veteran showed normal speech, linear 
thoughts process, no suicidal or homicidal ideation, and full 
orientation.  The diagnoses included PTSD.

In a February 2007 memorandum to the file, the RO determined 
that the information required to corroborate the veteran's 
claimed in-service stressor were insufficient to sent to the 
Joint Services Records Research Center (JSRRC) (formerly the 
Center for Unit Records Research).  This memorandum outlined 
the RO's efforts made in order to attempt to obtain the 
information necessary to request corroboration of the 
veteran's claimed in-service stressors from JSRRC.  The RO 
concluded that all efforts to obtain such information had 
been exhausted and any further attempts would be futile.

On VA examination in April 2007, the veteran complained of 
increased difficulty breathing.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran reported in-service exposure to asbestos during 
his first period of active service while working as a fireman 
and in the engine room of a Navy ship.  His in-service duties 
required him to scrape the tubes and pack the valves using 
asbestos.  He also cleaned the boilers onboard his ship.  He 
wore no protective gear or mask at the time he used the 
asbestos material onboard his ship.  He denied any history of 
lung or chest trauma, pulmonary embolism, respiratory 
failure, cough, fever, night sweats, and paroxysmal nocturnal 
dyspnea.  He reported a history of shortness of breath on 
mild exertion, daytime hypersomnolence, snoring, and sleep 
disruption.  Physical examination showed no respiratory 
abnormalities and normal chest expansion.  Chest x-ray showed 
elevation of the left hemidiaphragm and noted discoid 
atelectasis in the left mid-lung field.  Pulmonary function 
testing showed no obstructive lung defect and a moderate 
restrictive lung defect.  The VA examiner opined that there 
was no clinical or radiological evidence of asbestosis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
emphysema.  Although the veteran's service personnel records 
show that his active service included service in the Persian 
Gulf War, the veteran's service medical records show no 
complaints of or treatment for emphysema during active 
service.  The veteran has not been treated for emphysema 
since service separation in October 1991.  There also is no 
evidence that the veteran currently experiences any 
disability as a result of his claimed emphysema.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of current disability.  

Additional evidence in support of the veteran's claim of 
service connection for emphysema is his own lay assertions.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Accordingly, the Board finds that service 
connection for emphysema is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
asbestosis due to asbestos exposure.  The veteran's service 
medical records do not contain any records of in-service 
asbestos exposure.  The veteran has contended that his in-
service asbestos exposure occurred while he was assigned to 
U.S.S. ANCHORAGE as a fireman; his service personnel records 
from his first period of active service confirm that his last 
duty assignment and major command was aboard U.S.S. ANCHORAGE 
and his military occupational specialty (MOS) was fireman.  
The veteran's service medical records also show no complaints 
of or treatment for asbestosis or any other asbestos-related 
diseases at any time during either of the veteran's two 
periods of active service.  In fact, the veteran's service 
medical records from his first period of active service show 
that his chest x-ray was normal at his enlistment and 
separation physical examinations.  It appears that he was 
first treated for asbestos exposure in April 2007, or more 
than 15 years after his last service separation in October 
1991, when the veteran reported an in-service history of 
asbestos exposure.  See Maxson, 12 Vet. App. at 459.  

The VA examiner concluded in October 1991, after reviewing 
the claims file and thoroughly examining the veteran, that 
there was no clinical or radiological evidence of asbestosis.  
Service connection is not warranted absent proof of current 
disability.  See Brammer, 3 Vet. App. at 225.  The veteran's 
lay statements also are entitled to no probative value on the 
issue of whether his claimed asbestosis is related to in-
service asbestos exposure.  Thus, the Board finds that 
service connection for asbestosis due to asbestos exposure is 
not warranted.

With respect to the veteran's service connection claim for 
PTSD, there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible corroborating evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records do not show any assignments or other awards 
indicating combat service although the veteran served in 
Vietnam and in the Persian Gulf War.  In such cases, the 
record must contain other evidence that substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted that his in-service stressor 
occurred when his base in Saudi Arabia came under missile 
attack while he was on active service in the Persian Gulf 
War.  He also has asserted that his in-service stressor 
occurred when his truck got lost in the desert near Kuwait 
during the Persian Gulf War and witnessing another soldier 
shoot himself in the leg with the round passing through and 
striking a third soldier.  As noted, the veteran's service 
personnel records show no combat awards or combat service 
although the Board acknowledges that the veteran served in 
the Persian Gulf War.  Further, and as the RO concluded in 
February 2007, the veteran has not provided sufficient 
additional details concerning the alleged in-service 
stressors such that corroboration could be attempted by 
JSRRC.  And, as noted, an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
Because the veteran's claimed in-service stressor could not 
be corroborated, and because he has not produced any other 
credible evidence showing that his claimed in-service 
stressor actually occurred, there is no valid diagnosis of 
PTSD based on a corroborated in-service stressor.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

Finally, the veteran contends that his service-connected 
degenerative joint disease of the right knee is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected degenerative joint disease of 
the right knee is evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.71a, DC 5010-5260 (traumatic 
arthritis  and limitation of leg flexion).  See 38 C.F.R. 
§ 4.71a, DC 5010-5260 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under DC 5003.  DC 5003 
indicates that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DC for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate DC, a 
rating of 10 percent is applicable for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle, spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, DC 5003 provides a 10 percent evaluation for 
degenerative arthritis with x-rays evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The maximum evaluation of 20 percent is 
available under DC 5003 for degenerative arthritis with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71, DC's 5003, 5010 (2007).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45(f) 
(2007).

Under DC 5260, a 10 percent rating is assigned for leg 
flexion limited to 45 degrees.  A 20 percent rating is 
assigned for leg flexion limited to 30 degrees.  A maximum 
30 percent rating is assigned for leg flexion limited to 
15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2007).

A review of the veteran's service medical records indicates 
that the veteran denied any relevant medical history at his 
enlistment physical examination in February 1970.  Clinical 
evaluation of his lower extremities was normal.  In January 
1972, the veteran was referred for an orthopedic consult for 
a complaint of a "trick knee."  His medical history and 
clinical evaluation were unchanged at his separation physical 
examination at the end of his first period of active service 
in March 1972.  The veteran's medical history and clinical 
evaluation also were unchanged on subsequent Reserve physical 
examinations in February 1976, January 1979, March 1983, and 
in March 1988.  The veteran was not treated for right knee 
problems during his second period of active service.  His 
medical history and clinical evaluation were unchanged at his 
final separation physical examination in August 1991.

The post-service medical evidence shows that, on VA 
examination in September 2001, the veteran complained of 
bilateral knee pain located mostly on the front of the knees 
and bilateral knee swelling.  He reported that he had been 
diagnosed with osteoarthritis.  He did not use any sort of 
brace or cane to walk.  He reported injuring his right knee 
about a month earlier when moving the law at home.  He also 
reported that, because of left knee weakness and pain, he was 
putting more pressure on the right knee, which resulted in a 
fall.  He had used a crutch right after injuring his right 
knee.  He continued to mow the lawn and work around the 
house.  He was unable to squat but could climb up and down a 
ladder.  Although he continued to drive normally, he could 
not drive for prolonged distances because of knee pain, 
swelling, and stiffness.  Physical examination of the knees 
showed no welling, a normal patella bilaterally, no evidence 
of pleural effusion in the knee joint, flexion to 
230 degrees, and normal extension.  X-rays of the knees 
showed degenerative joint disease changes.  The impressions 
included arthralgia of the knees due to degenerative joint 
disease.

On VA examination in July 2004, the veteran complained of 
bilateral knee problems since falling off a truck while in 
Saudi Arabia during the Persian Gulf War.  He reported that 
most of his knee pain was in his left knee.  He had been 
using a walking cane for the last year because his left knee 
suddenly gives out on him, causing him to lose control and 
some times fall.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran denied any flare-ups of degenerative joint disease.  
Physical examination showed that he was unable to stand 
without the help of a cane, no knee pain at rest, a normal 
right knee, normal palpation of the right knee, flexion to 
125 degrees with a complaint of "a burning sensation" at 
80 degrees, full extension, and an additional 25 percent loss 
of range of motion on repetitive testing.  The VA examiner 
noted that the veteran's range of motion was limited by pain, 
fatigue, weakness, and a lack of endurance following 
repetitive use.  There was no joint laxity and the knee joint 
was stable.  The VA examiner opined that it was at least as 
likely as not that the veteran's bilateral knee pain was 
related to active service.  The impressions included 
degenerative joint disease changes causing bilateral knee 
pain, worse in the left knee.

VA x-rays of the right knee in October 2006 showed mild 
degenerative changes at the right knee with small marginal 
osteophytes at the proximal tibia and patella.

On VA examination in May 2007, the veteran complained of 
right knee pain, giving way, instability, stiffness, 
weakness, and flare-ups of pain.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  The veteran reported favoring his left knee and 
putting more pressure on the right knee while standing and 
walking.  The veteran was able to stand for 15-30 minutes and 
was unable to walk more than a few yards due to knee pain.  
He denied any right knee dislocation or subluxation.  
Physical examination showed an antalgic gait, poor 
propulsion, no abnormal weight bearing, flexion to 
120 degrees with pain, no limitation of motion on repetitive 
use, extension lacked 10 degrees from full extension without 
pain or limitation of motion on repetitive use, right knee 
crepitus, painful movement, weakness, and guarding of 
movement, and no loss of bone, inflammatory arthritis, joint 
ankylosis, or instability.  X-rays showed moderate 
degenerative changes of the right knee.  The VA examiner 
opined that the veteran's right knee degenerative joint 
disease was at least as likely as not due to his service-
connected degenerative joint disease of the left knee.  The 
diagnosis was moderate degenerative joint disease of the 
right knee

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating greater than 10 percent for service-connected 
degenerative joint disease of the right knee.  The medical 
evidence shows that the veteran's degenerative joint disease 
of the right knee is manifested by, at most, complaints of 
painful motion and slightly less than full flexion and 
extension.  Although there was painful right knee motion on 
VA examination in July 2004, the right knee joint was stable 
and showed no laxity.  X-rays of the right knee in October 
2006 showed mild degenerative changes with small marginal 
osteophytes.  At the veteran's most recent VA examination in 
May 2007, he denied any right knee dislocation or 
subluxation.  The right knee had 120 degrees of flexion and 
almost full extension without pain or further limitation of 
motion on repetitive testing.  X-rays showed only moderate 
changes to the right knee.  This warrants a 10 percent rating 
under DC 5010-5260.  See 38 C.F.R. § 4.59.

There is no evidence that the disability rating assigned to 
the veteran's service-connected degenerative joint disease of 
the right knee should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

















	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, the claim 
of service connection for residuals of a right foot injury is 
not reopened.

As new and material evidence has not been received, the claim 
of service connection for residuals of a left foot injury is 
not reopened.

Entitlement to service connection for a skin rash of the 
right index finger is denied.

Entitlement to service connection for asbestosis due to 
asbestos exposure is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for emphysema is denied.

Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the right knee 
as secondary to service-connected degenerative joint disease 
of the left knee is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


